Citation Nr: 1526597	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and paravertebral muscle spasms.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served in the United States Army National Guard, including on a period of active duty for training (ACDUTRA) from January to May 1975, and periods of active duty from February 2003 to January 2004 and from November 2006 to July 2007.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision, in which the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office service connected the Veteran for lumbar spine degenerative joint disease and paravertebral muscle spasms, L4-L5 bulging disc disease with mild eccentric posterior bulging disc from L5 to S1 causing mass effect upon the thecal sac from L3 to L5 and lumbosacral radiculopathy, and assigned that disability a 10 percent rating, effective July 2, 2007.  The Veteran appealed the assignment of the initial 10 percent rating.  

By rating decision dated July 2010, the RO separately service connected the Veteran for clinical right L5-S1 lumbar radiculopathy, assigned that disability 10 and 20 percent ratings, effective July 2, 2007 and June 25, 2010, respectively, also separately service connected him for chronic left L5 root irritation, and assigned that disability a 10 percent rating, effective from July 2, 2007.  

In December 2012, the Board remanded the claim, recharacterized in response to the RO's July 2010 actions, to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

During the course of this appeal, the Veteran also initiated appeals of the RO's July 2008 and February 2010 rating decisions granting service connection for a left shoulder disability and fibromyalgia and assigning those disabilities initial 0 percent ratings, denying service connection for erectile dysfunction, a cervical spine disorder, hearing loss, tinnitus and a right shoulder disability, and denying a total disability rating based on individual unemployability (TDIU).  Following the RO's issuance of statements of the case, however, the Veteran did not perfect these appeals by submitting any document that could be construed as a substantive appeal on these claims.  The claims are thus not now before the Board for appellate review. 

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates not only the physical claims file but also both electronic records.   


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability involves degenerative joint and disc diseases and separately service-connected right lumbar radiculopathy and left L5 root irritation.

2.  Symptoms of the degenerative joint and disc diseases not due to the service-connected right lumbar radiculopathy and left L5 root irritation include tenderness, pain, limited, painful motion, not increased on repetitive use or during flare-ups, and muscle spasm.  

3.  During the course of this appeal, the Veteran had forward flexion of the thoracolumbar spine limited to, at worst, 40 degrees, but not ankylosis of the thoracolumbar or entire spine, including on repetitive use or during flare-ups, or incapacitating episodes of disc disease having a total duration of at least 4 weeks during the prior 12 months. 

4.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's low back disability.  



CONCLUSION OF LAW

The criteria for entitlement to an initial 20 percent rating for lumbar spine degenerative joint disease and paravertebral muscle spasms are met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b), (c) (2014).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, or that the most recent VA examination he underwent during the course of this appeal is inadequate to decide this claim (challenged adequacy of earlier VA examination based on passage of time and alleged worsening of back condition).  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The Veteran seeks a higher initial rating for his low back disability on the basis that the 10 percent rating assigned that disability does not accurately reflect its severity.  According to multiple written statements submitted during the course of this appeal, his low back disability continues to worsen.  According to an April 2015 Appellant's Post-Remand Brief, the limitation of motion caused by this disability warrants the assignment of a 20 percent rating under pertinent rating criteria.  Allegedly, the Veteran needs to use crutches on a regular basis to ambulate and has had to modify his way of living to be independent and cope with his low back disability.  The Veteran requests the benefit of the doubt in the resolution of his claim. 

Here, the Board agrees that the limitation of motion caused by the Veteran's low back disability warrants the assignment of a 20 percent rating under applicable rating criteria for the entire time period at issue in this appeal.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.   Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2014). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

As indicated above, by rating decision dated July 2008, the RO granted the Veteran service connection for his lumbar spine disability and assigned that disability an initial 10 percent rating, effective July 2, 2007.  Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In this case, the factual findings do not show distinct time periods during which the Veteran's low back symptoms warranted different ratings; therefore, the Board does not deem it necessary to apply staged ratings.  As discussed below, the report of the most recent VA examination includes range of motion findings establishing the Veteran's entitlement to a higher initial rating.  Prior to this examination, during earlier VA examinations, the Veteran refused to participate in range of motion testing, thereby making it impossible to determine the extent to which the Veteran's lumbar spine motion was impaired.  However, it is entirely possible his range of motion was just as impaired in 2007 as it was in 2013, when he underwent his most recent VA examination.  Certainly the low back abnormalities that are causing the present degree of disability, including degenerative arthritis and disc disease, were evident in 2007 and causing a similar degree of disability.  In 2008, a private physician and VA examiners indicated that those abnormalities were causing severe interference with many of the Veteran's activities of daily living and, in combination with other service-connected low back disabilities and/or neck, knee and shoulder symptoms, rendered him unemployable or necessitated work accommodations.  

The RO has rated the Veteran's lumbar spine degenerative joint disease and paravertebral muscle spasms as 10 percent disabling pursuant to DC 5243, which governs ratings of intervertebral disc syndrome (IDS).  According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than IDS, including degenerative arthritis of the spine under DC 5242, are to be rated pursuant to the general rating formula.  See also DC 5003.  IDS may be rated under either the general rating formula or the Formula for Rating IDS Based on Incapacitating Episodes (formula for rating IDS).  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).

Under the general rating formula, a 10 percent rating is assignable when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignable when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2014).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

Under the formula for rating IDS, a 10 percent rating is assignable when a veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assignable when a veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  For purposes of assigning ratings under the formula for rating IDS, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1 (2014). 

As previously indicated, during a VA examination conducted in March 2013, an examiner found that the Veteran's low back disability was causing tenderness, pain and limitation of motion, including flexion to 40 degrees.  Flexion limited to this extent satisfies the criteria for a 20 percent rating under the general rating criteria.  The question that remains is whether, during that examination or at any time prior thereto, the Veteran exhibited low back symptoms warranting the assignment of a rating in excess of 20 percent.  

To show such entitlement under either of the formulas noted above, there must be evidence of ankylosis of the thoracolumbar or entire spine, including on repetitive use or during flare-ups, or incapacitating episodes of disc disease having a total duration of at least 4 weeks during the prior 12 months.  The Veteran does not allege and the evidence does not show that he has ankylosis of the thoracolumbar spine or episodes of disc disease this severe.  

During the VA examination conducted in March 2013, the examiner noted low back symptoms in addition to tenderness and pain, including guarding and paravertebral muscle spasm (and others attributable to the separately service-connected right lumbar radiculopathy and left L5 root irritation), but none causing ankylosis of the thoracolumbar spine.  In addition, during that examination, the Veteran reported flare-ups of low back symptoms, during which he experienced difficulty with prolonged walking, toileting and bathing, but none further limiting his range of motion.  He also reported that he had incapacitating episodes of disc disease, but with a duration of less than a week over the past 12 months.  

Similarly, during VA spine examinations conducted in June 2008, October 2008 and June 2010, the Veteran did not report and no medical professional noted ankylosis, including during flare-ups or on repetitive use.  In June 2010, a VA examiner specifically ruled out ankylosis.  Also, the Veteran reported incapacitating episodes of disc disease, but 7 or 8 total during the past 12 months, each lasting 24 hours only (June 2008) or twice during the last year, lasting one or two weeks (June 2010).  In October 2008, he denied physician-prescribed bedrest.  

Moreover, during VA and private treatment visits dated since 2005, medical professionals noted that the Veteran was on prescription medication for pain, including affecting his spine, but did not note spinal ankylosis or record any recommendation to rest in bed during episodes of low back symptoms.  

Inasmuch as the Veteran has forward flexion of the thoracolumbar spine limited to, at worst, 40 degrees, but not ankylosis of the thoracolumbar or entire spine, including on repetitive use or during flare-ups, or incapacitating episodes of disc disease having a total duration of at least 4 weeks during the prior 12 months, the Board concludes the criteria for entitlement to an initial 20 percent scheduler rating, but not higher, for lumbar spine degenerative joint disease and paravertebral muscle spasms are met.  Separate scheduler ratings for neurologic manifestations are not warranted in this case as all such manifestations shown in the medical record are contemplated in the 20 and 10 percent ratings separately assigned for the right lumbar radiculopathy and left L5 nerve root irritation. 

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id.

In this case, the Veteran has not specifically raised the question of whether he is entitled to a higher initial rating for his low back disability on an extraschedular basis, but medical records mention interference with work due to, at least in part, his low back disability.  Regardless, referral for extraschedular consideration is unnecessary as the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's low back disability.  The 20 percent rating contemplates the limited motion caused by the Veteran's low back tenderness, pain and muscle spasm.  All other symptoms of which the Veteran complains result from the separately service-connected right lumbar radiculopathy and left L5 nerve root irritation and are contemplated in the 20 and 10 percent schedular ratings assigned those disabilities.   


ORDER

An initial 20 percent rating for lumbar spine degenerative joint disease and paravertebral muscle spasms is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


